Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-30 are allowed.
	The closest prior art: Kitagawa et al (US 2002/0105947).
	Kitagawa discloses in at least Fig.1 the use of peak suppression element 108 that suppresses the peaks after their detection at element 107 after the use of coding section 102/103 and the application of the inverse Fourier transform by the IFFT section 106.
2.	The following is an examiner’s statement of reasons for allowance: 
As to claims 1-30, there is no prior art reference, alone or in combination, that teaches or fairly suggests a method/apparatus for transmitting/receiving data by detecting one or more first peaks associated with the first data signal; reducing the amplitudes of the samples associated with the one or more first peaks to produce an amplitude-suppressed data signal; receiving a negative acknowledgement (NACK) message from the receiving device responsive to the amplitude-suppressed data signal; and transmitting, to the receiving device, peak suppression information or a number of bits of the codeword based on the received NACK message, the peak suppression information indicating the amplitudes of one or more of the samples associated with the one or more first peaks, in a combination with other recited claimed limitations.  
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM B FOUD whose telephone number is 571-272-0041.  The examiner can normally be reached on  Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/Hicham B. Foud/
	Art unit 2467

/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467